DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the limitation “tan6” is not clear.  As defined in the specification, tan6 appears to be a measurement taken with a special device (a dynamic tensile viscoelasticity measuring device for example, spectrometer made by Ueshima Seisakusho Co., Ltd.).  It is not clear what is required by the claim.  Does the claim require said device? Does the claim intend to recite that a dynamic tensile viscoelasticity measurement of the second rubber be larger than a dynamic tensile viscoelasticity measurement of the first rubber? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Hein et al. (US-5158269).
	Regarding claim 1, Hein et al. discloses an inner member (30) to which an upper end portion of a rod (12) of an active damper is fixed (fig 1); an intermediate member (at least 16) that surrounds the inner member in a circumferential direction around a rod axis (figs 1-2); an outer member (17/9/8) that surrounds the intermediate member in the circumferential direction (fig 1) and is attached to a vehicle body side (7, fig 1); a first elastic body (32/35) that is disposed between the inner member and the intermediate member (at least at 35) and supports the inner member and the intermediate member so as to be elastically displaceable relative to each other (fig 1 and col. 3, lines 1-8); and a second elastic body (18) that is disposed between the intermediate member (16) and the outer member (17/9/8) and supports the intermediate member and the outer member so as to be elastically displaceable relative to each other (fig 1 and at least at 22 when 10 moves axially).

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by JP-60-075110 U (1985).
	Regarding claim 1, JP110’ discloses an inner member (32) to which an upper end portion of a rod (26) of an active damper is fixed (fig 1); an intermediate member (at least 34) that surrounds the inner member in a circumferential direction around a rod axis (figs 1-2); an outer member (38) that surrounds the intermediate member in the circumferential direction (fig 1) and is attached to a vehicle body side .

Claims 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Toyota (US-20150367699).
	Regarding claim 1, Toyota discloses an inner member (11) to which an upper end portion of a rod (R1) of an active damper is fixed (fig 1); an intermediate member (13) that surrounds the inner member in a circumferential direction around a rod axis (figs 1-2); an outer member (14) that surrounds (at least radialy and similar to Applicants outer member not completely surrounding the intermediate member) the intermediate member in the circumferential direction (fig 1) and is attached to a vehicle body side (B); a first elastic body (12A) that is disposed between the inner member and the intermediate member and supports the inner member and the intermediate member so as to be elastically displaceable relative to each other (figs 1-2); and a second elastic body (12B) that is disposed between (figs 1-2, at least axially) the intermediate member (13) and the outer member (14) and supports the intermediate member and the outer member so as to be elastically displaceable relative to each other (figs 1-2 and at least compressed axially).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (US-20150367699) in view of Kokai (JP-5290875 B2).
Regarding claims 2-4, Toyota discloses the mount as set forth above and also discloses wherein the dynamic spring constant of the first and second elastic bodies can be designed to achieve the desired characteristics and/or damping effects (at least through design of  size, shape, and material,  paragraphs, 2, 10, 39 and 64).  Toyota also discloses in paragraph 2 wherein the prior art JP-5290875 B2 teaches wherein desired damping effects can be achieved through the design (i.e size, shape, and material) of the first and second elastic members.
	Regarding claim 2, Toyota discloses wherein it is conventional to use a first and second rubber material (12a/12b) of differing spring constant (at least depending on displacement angle) in order to control displacements (vibrations) in different directions and demonstrate a suitable characteristic (spring constant)(paragraph 10).
 Toyota specifically lacks wherein the first and second rubber material have differing static spring constants.  JP-5290875 B2 teaches wherein the first elastic body is formed of a first rubber material having a static spring constant higher than that of a second rubber material that forms the second elastic body (Toyota paragraphs 2 and 10 and JP-5290875 B2 English abstract, figs 1-3, elements 21 and 22). 

Regarding claim 3, Toyota is silent as to the tan6 of the first and second rubber material.  Toyota and JP-5290875 B2 teach wherein tan6 of the second rubber material is larger than tan6 of the first rubber material (Toyota paragraphs 2 and 10 and JP-5290875 B2 English abstract, figs 1-3, elements 21 and 22). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the elastic bodies to be sized and shaped to achieve a desired spring characteristic (i.e desired ratio of a spring constant under a dynamic load to a spring constant under a static load) for controlling displacements of the vehicle in a up-and-down, front-and-rear and left-and-right directions in the shock absorber (Toyota paragraph 10) and capable of carrying high shock absorbing capacity even to large input, while keeping a high spring constant to input of a wide frequency band (JP-5290875 B2 English abstract).
Regarding claim 4, Toyota discloses wherein the dynamic spring constant can be arbitrarily changed but lacks to specifically disclose wherein the dynamic spring constant of the first rubber material is lower than a dynamic spring constant of the second rubber material.  
Toyota and JP-5290875 B2 teach wherein a dynamic spring constant of the first rubber material is lower than a dynamic spring constant of the second rubber material (Toyota paragraph 2 ,at least wherein a conventional strut mount consists of a first rubber and a second rubber with a dynamic multiplication, which is the ratio of a spring constant under a dynamic load and wherein tan6 of second 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the elastic bodies to be sized and shaped to achieve a desired spring characteristic (i.e desired dynamic spring constant) for controlling displacements of the vehicle in a up-and-down, front-and-rear and left-and-right directions in the shock absorber (Toyota paragraph 10) and capable of carrying high shock absorbing capacity even to large input, while keeping a high spring constant to input of a wide frequency band (JP-5290875 B2 English abstract).

Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the intermediate member includes a body tube in which the inner member is disposed, and an annular support plate that protrudes outward in a radial direction from an outer peripheral surface of the body tube, wherein the second elastic body is formed in a tubular shape having a length in a direction of the rod axis larger than a thickness thereof in the radial direction, and is externally fitted to the body tube so as to be slidable in the direction of the rod axis, wherein a plurality of annular projections, which extend in the circumferential direction, are formed on an outer peripheral surface of the second elastic body at intervals in the direction of the rod axis, wherein a lower end opening edge of the second elastic body is supported on an upper surface of the support plate in a state where the upper end portion of the rod is fixed to the inner member and the outer member is attached to the vehicle 
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the intermediate member includes a body tube in which the inner member is disposed and which extends in a direction of the rod axis, and an annular support plate that protrudes outward in a radial direction from an outer peripheral surface of the body tube, wherein the second elastic body is formed in a tubular shape having a length in the direction of the rod axis larger than a thickness thereof in the radial direction, and is externally fitted to the body tube so as to be slidable in the direction of the rod axis, wherein a lower end opening edge of the second elastic body is supported on an upper surface of the support plate in a state where the upper end portion of the rod is fixed to the inner member and the outer member is attached to the vehicle body side, 25 wherein lubricant is disposed between an inner peripheral surface of the second elastic body and the outer peripheral surface of the body tube, and wherein the outer member includes a surrounding tube which extends in the direction of the rod axis and surrounds the body tube from the outside in the radial direction, and to which the second elastic body bonded, and an annular mounting part that protrudes outward in the radial direction from the surrounding tube, faces the support plate in the direction of the rod axis, and is attached to the vehicle body side.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the intermediate member includes a body tube in which the inner member is disposed, and an annular support plate that protrudes outward in a radial direction from an outer peripheral surface of the body tube, wherein the second elastic body is formed in a tubular shape having a length in a direction of the rod axis larger than a thickness thereof in the radial direction, and is externally fitted .   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657